 WICKES FURNITURE615Wickes Furniture,a Division of The Wickes Corpora-tionandChicago Truck Drivers,Chauffeurs andHelpersUnion of Chicago and Vicinity(Ind.),Petitioner.Case 13-RC-12780February 5, 1973DECISION ON REVIEW AND ORDEROn August 9, 1972, the Regional Director forRegion 13 issued a Decision and Direction ofElections in the above-entitled proceeding in whichhe found appropriate, and directed elections in,separate collective-bargaining units ofwarehousepersonnel at the Employer's Harvey, Illinois, andItasca, Illinois, retail furniture stores. Thereafter, inaccordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, theEmployer filed a timely request for review, contend-ing that only storewide units of selling and nonsellingemployees are appropriate, and that the RegionalDirector'sDecision is factually erroneous andconstitutesamisapplicationof relevantBoardprecedent.On September 6, 1972, by telegraphic order, therequest for review was granted.The Board has reviewed the entire record in thiscasewith respect to the issues under review andmakes the following findings:The Petitioner seeks a unit of warehouse employeesat the Employer's Itasca, Illinois, and Harvey,Illinois,retailfurniture stores.Alternatively, thePetitioner would accept a separate unit of warehouseemployees at each store. The Employer contends thatonly storewide units which include selling andnonselling employees are appropriate, and that theunit or units sought by the Petitioner are thereforeinappropriate.Each store is housedin a singleone-story building,of which the front two-thirds is a warehouse and therear one-third is a showroom separated from thewarehouse by a firewall. Upon entering the store,customers proceed through the warehouse area,which includes a customer lounge, stored merchan-dise, and loading and delivery platforms. They thenproceed to the showroom area, which includes thedisplaydepartment,where accessories are kept,furniture is displayed, and selling is performed.Adjacent to the showroom area are front offices,where office clerical employees consummate thesales;and main offices, occupied by managerial andbookkeeping staffs.Warehouse employees classified as warehousemenreceive, load for shipping, unload, and store mer-chandise; bring such merchandise into the show-room, pick items for customers, and assist them inloading their cars. They also regularly pick items forthe showroom floor, move them there, and assistdisplay personnel and salesmen in setting up dis-plays.Salesmen and display employees may alsoassistwarehouse employees in locating goods in aparticulardisplayand in moving and placingfurniture. Salesmen may also occasionally accommo-date customers by checking on and handling their"will-call" items in the warehouse, and warehouse-men may likewise accommodate customers byentering the showroom area to obtain floor samplesas substitutes for damaged items they might havereceived, or interest customers in purchasing alterna-tive items.The refinishers generally work in a separate roomin the warehouse area, refinishing furniture, but may,at salesmen's requests, do minor repairs on furniturein the showroom area. The warehouse clericalemployees handle the paperwork involved in receiv-ing, scheduling, and storing deliveries and work withboth customers and warehousemen in scheduling thepulling of goods for customers. They have regularfrequent work contact with office clerical employeesand salesmen. The custodial employees clean boththe showroom and warehouseareas,but on occasionassist inloading, unloading, and picking merchan-dise and have assisted warehousemen in setting updisplays.The above-described warehouse employees areunder separate immediate warehouse supervisionand do not transfer to other departments. On theother hand, all of the Employer's employees workinside a single one-story building, work the samehours,punch the same timeclock, use the samelounge, and have thesamebenefits,' and warehouseemployeesmake daily contacts with showroomemployees, including salesmen and display employ-ees. Salesmen and warehousemen together partici-pate in occasional docksales.There is no bargaininghistory for the employees at the Employer's stores.The stores involved in this proceeding and theiroperation are similar to the store involved inWickesFurniture, a Division of The Wickes Corporation,201NLRB No. 62, in which we found a unit ofwarehouse employees to be inappropriate and theappropriate unit to be the storewide unit, on theground that the fragmentation of employees into aseparate unit on such basis is not warranted underthe circumstances shown. In our view, the proposedunitsdo not meet the standards for separatewarehouse units enunciated by the Board in A.Harris & Co.,116 NLRB, 1628, since the employeessought are not geographically separated from theIThe salesmen alone receive a commission.201NLRB No. 67 616DECISIONSOF NATIONALLABOR RELATIONS BOARDretail store operations and are engaged in activitiessubstantially integrated with other store functions.2Accordingly,we conclude as in theWickescase,supra,that the appropriate unit is the storewide unit.As no labororganization seeks to represent this unit,we shall dismiss the petition.3ORDERMEMBERS FANNING and JENKINS,dissenting:For reasons set forth in our dissent inWickesFurniture,a Divisionof TheWickes Corporation,201NLRB No. 62,we would affirm the Decision of theRegional Director herein,which finds appropriate,and directs elections in, separate units of warehouseemployees at the Employer'sItasca and Harvey,Illinois,retail furniture stores.It is hereby ordered that the petition herein be, andhereby is, dismissed.2 See alsoLevitz FurnitureCompany of Santa Clara, Inc,192 NLRBNo.3 In view of our holding we find it unnecessary to consider the parties'13;Sears, Roebuck and Co.,191 NLRB No. 84;Consolidated Supply Co,Inc.other unit contentions.and its successorsConsolidated Supply of Madison, Inc.,192 NLRB No. 134.